 

Exhibit 10.1

AMENDMENT NO. 1 dated as of June 29, 2007 (this “Amendment”), to the Employment
Agreement dated as of June 30, 2004 (the “Original Agreement”), by and between
LAUREATE EDUCATION, INC., a Maryland corporation (the “Company”) and Douglas L.
Becker (the “Executive”).

WHEREAS, the Employment Period, as defined in the Original Agreement, will
terminate on June 30, 2007, and the Company and the Executive desire to amend
the Original Agreement in order to extend the Employment Period.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:


SECTION 1.   DEFINED TERMS.  CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED
HEREIN HAVE THE MEANINGS ASSIGNED TO THEM IN THE ORIGINAL AGREEMENT.


SECTION 2.   AMENDMENT TO THE ORIGINAL AGREEMENT.  EFFECTIVE AS OF THE DATE
FIRST ABOVE WRITTEN, SECTION 3 OF THE ORIGINAL AGREEMENT IS HEREBY DELETED IN
ITS ENTIRETY AND AMENDED TO READ AS FOLLOWS:


“3.  TERM OF EMPLOYMENT .   THE EXECUTIVE’S EMPLOYMENT HEREUNDER SHALL CONTINUE
UNTIL JULY 15, 2007, UNLESS SUCH EMPLOYMENT IS TERMINATED EARLIER IN ACCORDANCE
WITH THE PROVISIONS OF THIS AGREEMENT (THE “EMPLOYMENT PERIOD”).


SECTION 3.   NO OTHER AMENDMENTS; CONFIRMATION.  EXCEPT AS EXPRESSLY SET FORTH
HEREIN, THIS AMENDMENT SHALL NOT ALTER, MODIFY, AMEND OR IN ANY WAY AFFECT ANY
OF THE TERMS, CONDITIONS, OBLIGATIONS, COVENANTS OR AGREEMENTS CONTAINED IN THE
ORIGINAL AGREEMENT, ALL OF WHICH ARE RATIFIED AND AFFIRMED IN ALL RESPECTS AND
SHALL CONTINUE IN FULL FORCE AND EFFECT.


SECTION 4.   HEADINGS.  THE SECTION HEADINGS USED HEREIN ARE FOR CONVENIENCE OF
REFERENCE ONLY, ARE NOT PART OF THIS AMENDMENT AND SHALL NOT AFFECT THE
CONSTRUCTION OF, OR BE TAKEN INTO CONSIDERATION IN INTERPRETING, THIS AMENDMENT.


SECTION 5.   APPLICABLE LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF MARYLAND.


SECTION 6.   COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN COUNTERPARTS, EACH
OF WHICH SHALL CONSTITUTE AN ORIGINAL BUT ALL OF WHICH, WHEN TAKEN TOGETHER,
SHALL CONSTITUTE A SINGLE AGREEMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A
SIGNATURE PAGE OF THIS AMENDMENT BY TELECOPY OR OTHER ELECTRONIC TRANSMISSION
SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART HEREOF.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed as of the date first written above.

LAUREATE EDUCATION, INC.,

 

 

 

 

 

 

 

by:

 

 

 

/s/ Robert W. Zentz

 

 

Name: Robert W. Zentz
Title: Senior Vice President, Secretary and General Counsel

 

 

 

 

 

 

 

DOUGLAS L. BECKER

 

 

 

 

 

 

 

/s/ Douglas L. Becker

 


--------------------------------------------------------------------------------